Name: Commission Regulation (EC) No 258/2004 of 13 February 2004 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0258Commission Regulation (EC) No 258/2004 of 13 February 2004 amending the export refunds on pigmeat Official Journal L 044 , 14/02/2004 P. 0014 - 0015Commission Regulation (EC) No 258/2004of 13 February 2004amending the export refunds on pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular the third sentence of Article 13(3) thereof,Whereas:(1) The export refunds on pigmeat were fixed by Commission Regulation (EC) No 129/2004(3).(2) In the light of the market situation it follows from applying the detailed rules contained in Regulation (EC) No 129/2004 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 129/2004 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 16 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 19, 27.1.2004, p. 12.ANNEXto the Commission Regulation of 13 February 2004 altering the export refunds on pigmeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 27.3.2002, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11).The other destinations are defined as follows:P06 All destinations except the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Bulgaria, Latvia, Estonia, Lithuania, Cyprus, Malta, Slovenia.P07 All destinations except the Czech Republic, the Slovak Republic, Hungary, Poland, Romania, Bulgaria, Latvia, Estonia, Lithuania, Cyprus, Malta, Slovenia and Japan.